O’Dwyer, J.
Admitting the respondent’s proposition that they appeared specially for the purpose of obtaining an order, vacating the service of the summons, and that that application having been decided they have no authority to act further, we are of the *601opinion that the contention of these attorneys that after obtaining this order in their favor, they can withdraw so as to prevent an appeal from the order, would lead to the most palpable injustice. If this practice should be upheld, they can forever prevent an appeal from any order they have obtained or can obtain in this case, or they can appear specially in each instance, obtain an order and then withdraw.
Although it is sometimes said that the retainer of an attorney ends with the entry of the judgment, yet it is well settled that after judgment the attorney’s relations to his client continue in the matter for many purposes — he can issue execution, give satisfaction of the judgment and is the proper person on whom the defeated party should serve notice of appeal.
Likewise, where attorneys appear for a certain purpose, as it is claimed in this case, to obtain an order, their relation with their client still exists for the purpose of an appeal from .that order.
The order appealed from should be reversed, with costs to the appellant, and the motion granted, without costs.
Van Wtok, Ch. J., concurs.
Order reversed, with costs, and motion granted, without costs.